Title: Joy Castle to the American Commissioners, 2 October 1778
From: Castle, Joy
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Bordeaux October the 2: 78.
This May Inform you That I have got My Ship Which I ham Much Obliged to you all for and Shall Sail for the Contanent Verey Soon. If there is aney thing In My power to Sarve you In I Should be glad To have the honner to Execute your Comand. I Shall Mack for the Caps. of Virginia if Posable. I Should a Sailed Before this But My Whife has Been Verey Bad I Shall be Obliged to Leve her In Bordeaux Un till I Return from the Contanet. The frinch pass you gave Me Was onley Tow Mounths and it Is out and as I Shall have a Valabel Carger On Board of Wolans Wines Cordage and Salt I Should be glad if you Will Send Me Another Pass or a Rigester or What you think proper For My Security from here to the Contanent In Case of Meting of aney thing to Intircep Me as It May Attend to a bad Consequence to Me and the Shipers. And In So Doing you Will oblige your Most Obliged and humbel Servant to Comand
Joy Castle

P.S. I here Inclose a Copey of a Contanentel Rigester And bag the favour if a greable to you to Sine It or Send Me What you think proper as it will Not be Safe for Me to Sail untill I have sumthing From Under your hands to prove My property. It has been a handrance of Sum goods being Shiped With Me. My Ship is Called the Jane. Pleas to Deract to Me to the Care of Mr Bonfeld
Mursrs Benjm Franklin Ather Lee John Adams Esqrs. Commissiners from Congress

 
Addressed: Mursrs Benj. Franklin / Ather Lee John / Adams Esqrs / Commissiners from / Congress / at Paris
Notation: Joy Castles Letter. Oct. 2. 1777
